       Case 1:19-cv-00192-GSK Document 200             Filed 06/19/20    Page 1 of 2




                 UNITED STATES COURT OF INTERNATIONAL TRADE
 INVENERGY RENEWABLES LLC,

                   Plaintiff,

           and

 SOLAR ENERGY INDUSTRIES ASSOCIATION,
 CLEARWAY ENERGY GROUP LLC, EDF
 RENEWABLES, INC. and AES DISTRIBUTED
 ENERGY, INC.,

                   Plaintiff-Intervenors,
           v.

 UNITED STATES OF AMERICA, OFFICE OF
 THE      UNITED    STATES     TRADE                  Before: Judge Gary S. Katzmann
 REPRESENTATIVE, UNITED STATES TRADE                  Court No. 19-00192
 REPRESENTATIVE ROBERT E. LIGHTHIZER,
 U.S. CUSTOMS AND BORDER PROTECTION,
 and ACTING COMMISSIONER OF U.S.
 CUSTOMS and BORDER PROTECTION MARK
 A. MORGAN,

                   Defendants,

           and

 HANWHA Q CELLS USA, INC., and AUXIN
 SOLAR, INC.,

                   Defendant-Intervenor.


                                            ORDER

       Upon consideration of the Partial Consent Motion for Entry of Scheduling Order, ECF No.

197, and Motion to Dissolve Preliminary Injunction, ECF No. 198, filed by Defendants on June

12, 2020; the Joint Response in Opposition to Motion to Expedite and Plaintiffs’ Proposed
        Case 1:19-cv-00192-GSK Document 200               Filed 06/19/20    Page 2 of 2

Court No. 19-00192                                                                        Page 2


Schedule, ECF No. 199, filed by Plaintiffs on June 17, 2020; and all other papers and proceedings

had herein, it is hereby

       ORDERED that Plaintiffs file their responses to Defendants’ Motion to Dissolve

Preliminary Injunction by June 26, 2020; and

       ORDERED that Defendants file their Answer to Plaintiffs’ Supplemental Complaints by

July 13, 2020.

       The court will address other scheduling matters at a future date.

       SO ORDERED.

                                                            /s/ Gary S. Katzmann
                                                            Gary S. Katzmann, Judge

Dated: June 19, 2020
       New York, New York
